DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, as well as the Species of resistors as the impedance element, in the reply filed on 5/25/21 is acknowledged.  The claims that read on both the elected Invention and the elected Species are claims 1-7 and 24.  Claims 8-23 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the impedance elements including inductors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As claimed, the term “at least one impedance element” includes resistors, capacitors, and inductors (Specification at ¶ 70).  However, none of the disclosed embodiments describe using inductors.  Applicants have not reduced to practice any combination including indictors.  There is a substantial variation of the species within the claimed genus.  The phase response and magnetic fields generated by an inductor are different from those of a resistor and capacitor.  Applicant has failed to describe whether the differing phase responses and magnetic fields generated affect operability in any way, nor does the art provide such guidance.  The differing functional relations and effects of combining inductors in place of either resistors or capacitors for their intended purpose is not predictable in the art.  As such, the disclosure of combinations of only resistors and capacitors is not a sufficiently representative number of species to support the breadth of the genus “at least one impedance element”.  One having ordinary skill in the art at the time of effective filing could not say that Applicants had possession of an invention including inductors substituted for either capacitors or resistors.  See MPEP 2163 (II)(A)(3)(a)(ii) for guidance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 24 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Inoue et al., U.S.P.G. Pub. No. 2020/0249602.
Inoue et al. teach:
Regarding independent claim 1, a fixing unit comprising:
a film (fig 2 ref 20) comprising a tubular shape and configured to rotate;
a heater (22) arranged inside the film and comprising a heating resistor configured to generate heat by passing alternating current therethrough (¶ 5, 81) and an insulator (32a2) configured to cover the heating resistor;
a sliding member (23) arranged between the heater and the film (it is between them at both the upstream and downstream sides) and configured to be in sliding contact with an inner surface of the film, the sliding member having electric conductivity;
a pressing member (21) configured to be in pressure contact with the sliding member across the film to form a nip portion between the sliding member and the pressing member; and
a conductive member (35) electrically connected to a ground potential via at least one impedance element (fig 4, ref 37; and, fig 9, ref 41, 42), wherein the fixing unit is configured to heat a toner image on a recording material and fix the toner image to the recording material while nipping and conveying the recording material at the nip portion, and
wherein the sliding member is electrically connected to the conductive member (fig 4).
Regarding claim 2, wherein the heater further comprises a substrate (30) formed of metal (¶ 64 the aluminum in “alumina and aluminum nitride”) into a plate shape (¶ 57 “platy”), and an insulating layer formed of an insulating material on the substrate (¶ 57), and
wherein the heating resistor is formed on the insulating layer (¶ 57, the insulator coats the heating resistor).
Regarding claim 4, wherein the heater further comprises a substrate (30) formed of an insulating material (¶ 64 “ceramic”) into a plate shape (¶ 57 “platy”), and
wherein the heating resistor is arranged on the substrate (¶ 57).
Regarding claim 5, wherein the conductive member is a heat equalizing member configured to equalize a temperature distribution in a longitudinal direction of the nip portion (all materials eventually reach equilibrium temperatures with their surroundings, therefore “the conductive member is a heat equalizing member configured to equalize a temperature distribution in a longitudinal direction of the nip portion”), and
wherein the heat equalizing member is arranged on a surface of the heater (fig 4) opposite to another surface of the heater (the surface at the side in that it is opposite to the “a surface” with respect to the body of the heater) in contact with the sliding member (it contacts the sliding member through its body and the other members).
Regarding claim 6, wherein the conductive member is a reinforcing member configured to reinforce the fixing unit (¶ 6 in that the conductive member reinforces the fixing unit against being damaged or discarded from an unhappy user who dislikes the print quality when the conductive member is not present).
Regarding claim 7, wherein the at least one impedance element comprises a resistor (37).
Regarding claim 24, an image forming apparatus (fig 1) comprising:
an image bearing member (16) configured to rotate;
a transfer member (17) configured to transfer a toner image borne on a surface of the image bearing member to a recording material by having a transfer voltage applied to the transfer member; and
the fixing unit according to claim 1 (supra) configured to fix the toner image transferred to the recording material by the transfer member to the recording material.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the limitation “wherein the conductive member is the substrate” in combination with the other limitations.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches impedance elements between the nip and ground.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852